DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 14 are objected to for including a minor typographical error “determining a scale an image of the user”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a second product record being associated with a stored second indication that the second product is not avatar-enabled” is unclear.
The applicant’s specification para [55] and elements 2206A-D and 2506A-G of fig 22-26 seem to describe such indication that a product is avatar-enabled. The applicant’s specification describes that a product either has an indication that avatar is enabled, or not enabled, as stated in the claim. For example, fig 22 includes the indication “E-VIEW” (2206A-D) for products that are avatar-enabled, however, does not include any indication for products that are not avatar-enabled. Is the lack of indication that an item is avatar-enabled equivalent to an indication that the item is not avatar-enabled? Please explain. Similar reasons apply to claims 11 and 20.
Regarding claim 3, it is further unclear how an avatar wearing a second product is configured when such second product is not avatar-enabled, as described in claim 1. Is the indication that an item is not avatar-enabled changeable? Please explain. Similar reasons apply to claim 13.
Claim 3 further recites the limitation “the request message that correspond to a product history of a user”. There is insufficient antecedent basis for this limitation in the claim. Similar reasons apply to claim 13.
Claim 3 also recites that the avatar data is configured as a “representation of the user wearing a second product”, which is unclear. Claim 3 is dependent upon claim 1, which clearly recites that the avatar data is configured as a “representation of the user wearing the first product”. Is the second product replacing the first product or in addition to the first product? Please explain. Similar reasons apply to claim 13.
	Claim 7 recites that the avatar data is configured as a “representation of the first user wearing the product selected by the second user”, which is unclear. Claim 7 is dependent upon claim 1, which clearly recites that the avatar data is configured as a “representation of the user wearing the first product”. Is the product selected by the claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moses et al. (USPAPN 2013/0179288) in view of Tepmongkol et al. (USPAPN 2015/0324103).
Regarding claim 1, Moses discloses:
one or more processors; and a non-transitory machine-readable storage medium coupled to the one or more processors, the machine-readable storage medium embodying instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see para [44], a computer) comprising:
receiving a request message from a client device, the request message comprising a first product identifier and a view selection (see para [211], [212], [249], [485], and [512], receiving a request from a user, the request including a first barcode of a first specific clothing item and a selected image of the user to initiate making measurements of the user);

generating, based at least on the estimate of the physical space measurement, avatar data comprising a digital representation of the user (see para [270], generating, based on the actual body dimensions, an avatar of the user);
retrieving a first product record, the first product record corresponding to the first product identifier and the first product record corresponding to model data for a first product represented by the first product record (see para [465], [471], [475], and [512], retrieving a first product data, the first product data corresponding to the first product barcode and including modeled data (i.e., cut and dimensions) of the first specific clothing item),
the first product record being associated with a stored first indication that the first product record is avatar-enabled (see para [512] and fig 8A, a barcode or a “will it fit?” sign that indicates that the first specific clothing item is avatar-enabled); and
configuring the avatar data as the digital representation of the user wearing the first product based on the view selection received in the request message and in response to determining that the first product record is associated with the stored first indication that the first product record is avatar-enabled (see para [447], [486], and [528], displaying the avatar wearing the first specific clothing item configured based on 
	However, Moses does not disclose a second product record being associated with a stored second indication that the second product is not avatar-enabled.
	In a similar field of endeavor of generating an avatar of a user with virtual clothing items, Tepmongkol discloses a second product record being associated with a stored second indication that the second product is not avatar-enabled (see para [10]-[14], displaying an avatar wearing a first specific clothing item that the user does not own and a second specific clothing item that the user already owns, wherein the first specific clothing item has first product data directly retrievable from a retailer, while the second specific clothing item does not have second product data directly retrievable from the retailer and is instead scanned manually by the user, therefore, there is an inherent indication to the user of whether a specific clothing item has product data retrievable from a retailer or not).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moses with Tepmongkol, and retrieve first product data of a first specific clothing item by scanning a barcode from a retailer and further retrieve second product data of a second specific clothing item without a barcode by manual scanning of the user, for the purpose of configuring an avatar wearing both of the first specific clothing item and the second specific clothing item, enabling the user to mix and match desired clothing items (see Tepmongkol para [11] and [16]).

claim 2, Moses further discloses wherein the request comprises a request to determine measurements of a user (see rejection of claim 1, the request of the user to initiate making measurements of the user), further comprising:
accessing, in response to the receiving of the request message, first and second sets of data, the first set of data being indicative of locations in a first image, the locations corresponding to points of a body of the user in the first image (see para [260], identifying the body points in the image of the user),
the second set of data being indicative of the reference physical measurement of the user specified by a user input (see para [203] and [204], the physical characteristics (i.e., height) received from the user),
wherein the estimate of the physical space measurement is further determined based on the reference physical measurement of the user and a distance between two or more of the locations in the first image (see para [265], [266], [279], [335], [336] and [363], estimating the actual body dimensions (i.e., clothing size) of the user based on the physical characteristics (i.e., height) and lengths between the body points);
selecting, based on the view selection received in the request message, product image data from a plurality of product image data associated with the first product identifier, each of the plurality of product image data being associated with a different one of a plurality of views (see para [486]-[489], based on the actual body dimensions  of the user estimated from the image of the user, selecting an image of the first specific clothing item of a particular size from a plurality of images corresponding to the first specific clothing item in different sizes);

causing display of the avatar data on the client device (see para [486]-[489], displaying the avatar wearing the first specific clothing item of the particular size).  

	Regarding claim 3, Moses and Tepmongkol further disclose wherein the estimate of the physical-space measurement of the user corresponds to at least one clothing size of the user (see rejection of claim 1, the actual body dimensions (i.e., clothing size)), the operations further comprising:
retrieving one or more product records based on the request message that correspond to a product history of the user, wherein the avatar data is configured based on the one or more product records as a representation of the user wearing a second product of the one or more product records (see rejection of claim 1, obtaining the second product data of the second specific clothing item that the user already owns, and displaying the avatar of the user wearing the first specific clothing item and the second specific clothing item).

Regarding claim 4, Moses further discloses determining a scale an image of the user based on the reference physical measurement of the user and a first image-space distance between a first pair of locations in the image, the determination of the estimate of the physical-space measurement being based further on the scale (see para [265], 

Regarding claim 5, Moses further discloses wherein the determining of the estimate of the physical-space measurement of the user further comprises:
determining a first image-space distance between a first pair of locations of points of a body of the user (see para [265] and [266], determining pixel lengths between the body points);
determining a scale by comparing the first image-space distance and a reference characteristic comprising the reference physical measurement (see para [260], [265], [266], and [363], determining a scale by comparing the pixel lengths to physical characteristics (i.e., height) of the user); and
scaling a second image-space distance between a second pair of locations of the points of the body in accordance with the determined scale, the determination of the estimate of the physical-measurement being based at least on the scaled distance (see para [260], [265], [266], and [363], pixels lengths between other body points are further estimated according to the scale).

	Regarding claim 6, Moses further discloses:
determining the estimate by performing a data lookup operation based at least on the scaled second image-space distance (see para [279], lookup for a clothing size matching the actual body dimensions of the user); and


Regarding claim 7, Tepmongkol further discloses wherein the user is a first user, and wherein the operations further comprise: enabling a second user to access the avatar data comprising the digital representation of the first user; receiving input from the second user configuring the avatar data comprising the digital representation of the first user wearing a product selected by the second user; and presenting to the first user the avatar data comprising the digital representation of the first user wearing the product selected by the second user (see para [18], in a screen of a first user, displaying an avatar of the first user wearing a specific clothing item selected by a second user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moses with Tepmongkol, and further enable a second user to select a specific clothing item to be worn by an avatar of a first user for display to the first user, as disclosed by Tepmongkol, for the purpose of enabling the second user to mix and match desired clothing items for the first user (see Tepmongkol para [18]).

Regarding claim 8, Moses further discloses: accessing, in response to the receiving of the request message, a third set of data indicative of locations within a second image of the user, the locations within the second image corresponding to 

Regarding claim 9, Moses further discloses:
identifying points of interest common in a first image and a second image; computing a physical-space distance between the points of interest in the first image; identifying the points of interest in the second image that are in common with the points of interest in the first image (see para [233], [234], [260], [265], and [266], determining lengths between the body points is repeated for multiple images of the user); and
using the computed physical-space distance between the points of interest in the first image as a reference characteristic to compute a distance between the points of interest in the second image to determine the estimate of the physical space measurement of the user (see para [233] and [234], the determined lengths of the multiple images are compared and used as a reference in order to estimate the actual body dimensions).

Regarding claims 11-19, Moses and Tepmongkol disclose everything claimed as applied above (see rejection of claims 1-9).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moses and Tepmongkol in view of O’Brill et al. (USPN 5,937,081).
Regarding claim 10, Moses and Tepmongkol disclose everything claimed as applied above (see rejection of claim 1), however, do not disclose providing user interface data for display on the user device, the user interface data displaying interface elements indicating locations within a first image, the interface elements being movable by the user (Moses does not disclose that the body points are movable by a user).
	In a similar field of endeavor of generating an avatar of a user with virtual clothing, O’Brill discloses providing user interface data for display on the user device, the user interface data displaying interface elements indicating locations within a first image, the interface elements being movable by the user (see col 7 lines 21-39, a user selecting locations of body points with a mouse).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Moses and Tepmongkol with O’Brill, and provide body points to make measurements in an image of a user, as disclosed by Moses and Tepmongkol, and further allow the user to select the body points, as disclosed by O’Brill, for the purpose of improving accuracy (see col 7 lines 21-30).





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USPN 10,653,962, hereinafter referenced as Gadre. Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 1, Gadre discloses:
one or more processors; and a non-transitory machine-readable storage medium coupled to the one or more processors, the machine-readable storage medium embodying instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (see Gadre claim 1, “one or more processors; and a non-transitory storage medium coupled to the one or more processors, the machine-readable storage medium embodying instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:”):
receiving a request message from a client device, the request message comprising a first product identifier and a view selection (see Gadre claim 1, “receiving a request message from a client device, the request message comprising a first product identifier, a view selection”);
determining, based on a reference physical measurement of a user, an estimate of a physical space measurement of the user (see Gadre claim 1, “determining, based 
generating, based at least on the estimate of the physical space measurement, avatar data comprising a digital representation of the user (see Gadre claim 1, “generating, based at least on the estimate of the physical space measurement, avatar data comprising a digital representation of the user”);
retrieving a first product record, the first product record corresponding to the first product identifier and the first product record corresponding to model data for a first product represented by the first product record, the first product record being associated with a stored first indication that the first product record is avatar-enabled, a second product record being associated with a stored second indication that the second product is not avatar-enabled (see Gadre claim 1, “retrieving a first product record, the first product record corresponding to the first product identifier and the first product record corresponding to model data for a first product represented by the first product record, the first product record being associated with a stored first indication that the first product record is avatar-enabled, a second product record being associated with a stored second indication that the second product is not avatar-enabled”); and
configuring the avatar data as the digital representation of the user wearing the first product based on the view selection received in the request message and in response to determining that the first product record is associated with the stored first indication that the first product record is avatar-enabled (see Gadre claim 1, “configuring the avatar data as the digital representation of the user wearing the first product […] according to the view selection included in the request message”).
in response to determining that the first product record is associated with the stored first indication that the first product record is avatar-enabled” of the current application is not repeated in Gadre.
However, claim 1 of the current application does not recite different outcomes in response to the determination. For example, claim 1 does not recite that the avatar is not configured to be wearing the first product in response to determining that the first product record is not associated with the stored first indication that the first product is avatar-enabled. Gadre claim 1 recites that the avatar is configured to be wearing the first product regardless of determining whether the first product record is associated with an indication or not, therefore, achieves the same result as claim 1 of the current application and reads on the broadest reasonable interpretation of claim 1. Furthermore, Gadre claim 1 clearly recites that “the first product record” indeed is “being associated with a stored first indication that the first product record is avatar-enabled”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668